DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 02/10/2022.
Status of Rejections
The objections to the drawings, specification and claims are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 2-24 is/are obviated by applicant’s cancellation. 
The rejection of claim(s) 1-24 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
The previous rejection of claim 1 under 35 USC 103 over Bonnafous in view of Juric and Yamamura is withdrawn in view of applicant’s amendment.
The previous rejection of claim 1 under 35 USC 103 over Hop ‘355 in view of Mitchell is maintained.
Claims 1 and 25-45 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation of “the current outlet” in line 2. The limitations of a “vertical metallic current outlet” and a “horizontal current outlet” are previously introduced in claim 1, line 6, and claim 34, line 2, respectively. It is unclear which current outlet the recitation of claim 40 is referring to. For examination purposes, it has been interpreted as referring to the horizontal current outlet, based on the “(5,50)” notation which corresponds to the horizontal current outlet.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 25-26, 29-30 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop et al. (WO 2009/099335), hereinafter Hop ‘335, in view of Mitchell et al. (U.S. Patent No. 5,855,758), hereinafter Mitchell.
Regarding claim 1, Hop ‘355 teaches a cathode element (see e.g. Fig. 9, cathode 20’) for an electrolysis cell of Hall-Heroult type for producing aluminum (see e.g. Page 1, lines 5-8), comprising a carbonaceous body of calcinated carbonaceous material (see e.g. Page 2, lines 10-12, and Claim 1) connected with the upper side of a metallic collector plate (see e.g. Fig. 9, collector plate 30’; Page 6, lines 12-13), wherein a space between the said carbonaceous body and the collector plate is filled with an electric conductive material that can comprise conductive particles (see e.g. Fig. 9, conductive particles filling space between collector elements 21’ of collector plate 30’ and the cathode 20’; Page 6, lines 9-13).
Hop ‘355 does not teach the collector plate comprising at least one vertical metallic current outlet connected to the collector plate at the opposite, lower side of the collector plate than that of the said carbonaceous body, wherein the vertical outlet comprises a socket integrated with the collector plate, wherein a rod-shaped current conductor is attached to the socket.
Mitchell teaches a connection assembly for the cathode of an aluminum electrolysis cell (see e.g. Abstract), comprising a vertical insert which is inserted into a collector bar connected at the lower side of the collector bar (see e.g. Fig. 3, insert assembly 30 and collector bar 16; Col. 5, lines 56-58), the insert comprising a socket integrated with the collector bar (see e.g. Mitchell Fig. 3, sleeve 30a; Col.5, lines 56-59), wherein a rod-shaped conductor is attached to the socket (see e.g. Mitchell Fig. 3, tapering member 30 received in passage 30c of sleeve 30a; Col. 5, lines 56-63). This insert provides a high conductivity/low resistivity material that establishes good electrical contact with the collector bar and a strap that connects it to an external cell bus-bar system (see e.g. Col. 2, lines 45-47, and Col. 1, lines 24-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 to comprise the insert assembly taught by Mitchell in order to establish a good electrical contact to a strap which connects the cathode element to an external bus-bar system.
Regarding claim 25, Hop ‘355 in view of Mitchell teaches the socket being of a metallic material (see e.g. Mitchell Col. 6, lines 11-13, the sleeve is formed from or coated with silver or a silver alloy) and being welded to the collector plate (see e.g. Mitchell Col. 3, lines 56-60).
Regarding claim 26, Hop ‘355 in view of Mitchell teaches the socket having an internal recess where an upper part of the current conductor has a shape complementary with said recess for fixation of said current conductor to the socket (see e.g. Mitchell Fig. 3, axial passage 30c in sleeve 30a which receives tapering member 30b; Col. 5, lines 57-63).
Regarding claim 29, Hop ‘355 in view of Mitchell teaches a threaded bolt at the top of the socket communicating with a threaded bore (see e.g. Mitchell Fig. 3, threaded extension of member 30b which forms threaded connection with tightening nut 31; Col. 5, line 66-Col. 6, line 2).
Regarding claim 30, Hop ‘355 in view of Mitchell teaches the current conductor being made out of copper or an alloy thereof (see e.g. Mitchell Col. 2, lines 26-29).
Regarding claim 41, Hop ‘355 in view of Mitchell teaches several collector elements being arranged at the upper side of the metallic collector plate (see e.g. Hop ‘355 Fig. 9, collector elements 21’ fixed to the upper side of collector plate 30’; Page 6, lines 12-13), where each of said collector elements are embedded in a corresponding recess in the bottom part of said carbonaceous body, the recess being wider than the collector element and being filled with an electric conductive material comprising conductive particles (see e.g. Hop ‘355 Fig. 9, recesses or slots 23’ accommodating the collector elements 21’ with the remaining space filled with electric conductive particles; Page 6, lines 9-12).
Regarding claim 43, Hop ‘355 in view of Mitchell teaches the collector elements being of shorter length than the carbonaceous body (see e.g. Hop ‘355 Fig. 9, collector elements 21’ shown shorter than the carbonaceous cathode block 20’). 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell, as applied to claim 26 above, and further in view of Tarrant et al. (WO 2012/161594), hereinafter Tarrant.
Regarding claim 27, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 26 as stated above. Hop in view of Mitchell does not teach the fixation being a press-fit (knock) fixation.
Tarrant teaches an electrical connection assembly for an electrolytic metal reduction cell (see e.g. Abstract) comprising a copper contact inserted into a slot via a press-fit connection which creates friction and improves metallic connection and electrical conductivity between the insert and the slot (see e.g. Fig. 1b, copper tongue 5 and aluminum slot 4; Page 8, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 in view of Mitchell to comprise a press-fit fixation between the socket and the current conductor as taught by Tarrant to provide improved metallic connection and electrical conductivity between the two components.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell, as applied to claim 1 above, and further in view of McMinn et al. (U.S. Patent No. 3,499,831), hereinafter McMinn.
Regarding claim 28, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 1 as stated above. Hop ‘355 in view of Mitchel further teaches a sleeve surrounding the current conductor (see e.g. Mitchell Col. 2, lines 39-44, coating provided on the insert) and the end of the sleeve abutting an annular ring at the current rod for forcing the rod into the socket when tightened (see e.g. Mitchell Fig. 3, tightening nut 31 which draws member 30b into tight engagement with sleeve 30a; Col. 5, line 66-Col. 6, line 2).
Hop ‘355 in view of Mitchell does not teach the socket having internal threads at its outermost end for receiving the sleeve
McMinn teaches a current collector pin for connection to a cathode in an aluminum reduction cell (see e.g. Col. 1, lines 15-17) which utilizes a threaded connection at the pin end to provide a more secure connection (see e.g. Col. 3, lines 26-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the socket and sleeve of Hop ‘355 in view of Mitchell to be connected with a threaded connection as taught by McMinn in order to provide a more secure connection.
Claims 31 and 34-35, 38, 40 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell, as applied to claim 1 above, and further in view of Bonnafous (U.S. 2005/0218006), hereinafter Bonnafous.
Regarding claim 31, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 1 as stated above. Hop ‘355 in view of Mitchell does not teach the carbonaceous body being rodded to the collector plate in a manner where the outer end part of the carbonaceous body is electrically insulated from the collector plate, at a distance up to 450 mm from the end thereof and inwards.
Bonnafous teaches a cathode element for use in an electrolytic cell for aluminum production (see e.g. Abstract), comprising a carbonaceous body rodded to a collector bar in a manner where the outer ends of the carbonaceous body are electrically insulated from the collector bar (see e.g. Figs. 2 and 3, unsealed zone 17 filled with electrically insulating material between connection bar 6 and cathode block 5 at the ends of the cathode block; Paragraph 0055, lines 1-6) at a distance of 180 mm from the end thereof and inwards (see e.g. Bonnafous Fig. 3, length Ls of the unsealed zone 17 is 0.18 m, equal to 180 mm; Paragraph 0068, lines 8-9). The electrically insulated “unsealed zone” reduces the peak current density (see e.g. Paragraph 0037, lines 9-12), which can otherwise result in local erosion that limits the life of the pot and poses a major economic problem for the aluminum reduction plant (see e.g. Paragraph 0011, lines 6-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 in view of Mitchell to comprise a 180 mm electrically insulated zone formed between the collector plate and the carbonaceous body at the ends of the carbonaceous body as taught by Bonnafous to reduce the peak current density and thereby prevent local erosion that limits the pot life and poses a major economic problem for the aluminum reduction plant.
Regarding claim 34, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 1 as stated above. Hop ‘355 in view of Mitchell does not teach at least one horizontal current outlet being integrated with the collector plate.
Bonnafous teaches a cathode element for use in an electrolytic cell for aluminum production (see e.g. Abstract), comprising a carbonaceous body provided on a metallic collector bar (see e.g. Fig. 5, cathode block 5 comprising a carbonaceous material provided on connection bar 6 which is made of steel; Paragraph 0019 and Paragraph 0041, lines 6-7), and horizontal current outlets which are integrated with the collector bar (see e.g. Fig. 2, insert 16 fitted into connection bar 6; Paragraph 0047, lines 1-2). The use of these current outlets results in a very large drop of the global cathode voltage, reducing the energy consumption of the cell (see e.g. Paragraph 0024, lines 1-3, and Paragraph 0005, lines 3-9), and also provides a very strong reduction in the current density at the head of the carbonaceous cathode block, which can otherwise result in local erosion that limits the life of the pot and poses a major economic problem for the aluminum reduction plant (see e.g. Paragraph 0021, lines 1-2 and 5-6, and Paragraph 0011, lines 6-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 in view of Mitchell to comprise horizontal current outlets integrated with the collector plate as taught by Bonnafous to reduce the global cathode voltage and the current density at the head of the carbonaceous cathode block, allowing for reduced energy consumption and preventing local erosion that limits the pot life and poses a major economic problem for the aluminum reduction plant.
Regarding claim 35, Hop ‘355 in view of Mitchell and Bonnafous teaches the current outlet being integrated in a slot in the collector plate (see e.g. Bonnafous Figs. 5-7, insert 16 inside a cavity or blind hole in bar 6; Paragraph 0048, lines 1-2). 
Regarding claim 38, Hop ‘355 in view of Mitchell and Bonnafous teaches the cathode element comprising a horizontal current outlet on each end being integrated with the collector plate (see e.g. Bonnafous Paragraph 0047, lines 1-2, the metal insert is provided on each end of the connection bar).
Regarding claim 40, Hop ‘355 in view of Mitchell and Bonnafous teaches the current outlet comprising a copper conductor (see e.g. Bonnafous Paragraph 0047, lines 1-3) covered by a protective sheet (see e.g. Bonnafous Figs. 2 and 5, the insert 16 is completely surrounded by the ends of conductor bar 6; Paragraph 0047, lines 1-5).
Regarding claim 44, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 1 as stated above. Hop ‘355 in view of Mitchell does not explicitly teach an electrolysis cell of Hall-Heroult type comprising several cathode elements as defined in claim 1, wherein a cell is built with several cathode elements and in a configuration of only the same elements, but does teach the cathode element being used in a Hall-Heroult type aluminum electrolysis cell (see e.g. Hop ‘355 Page 1, lines 5-8).
Bonnafous further teaches an electrolysis cell of Hall-Heroult type comprising several cathode elements (see e.g. Bonnafous Fig. 2, electrolytic cell 1 for aluminum production comprising several cathode blocks; Paragraph 0041, lines 1-6, and Paragraph 0046), wherein a cell is built with several cathode elements and in a configuration of only the same elements (see e.g. Bonnafous Paragraph 0065, lines 1-3, exemplary cell comprising 20 cathode elements as illustrated in Fig. 3).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 in view of Mitchell to be used in an aluminum electrolysis cell comprising a configuration of several of the same elements as taught by Bonnafous as a suitable arrangement for utilization of cathode elements in a Hall-Heroult type aluminum electrolysis cell.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell, as applied to claim 1 above, and further in view of Bonnafous and Hop et al. (U.S. 2017/0350028), hereinafter Hop ‘028.
Regarding claim 31, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 1 as stated above. Hop ‘355 in view of Mitchell does not teach the carbonaceous body being rodded to the collector plate in a manner where the outer end part of the carbonaceous body is electrically insulated from the collector plate at different lengths on both ends of the plate.
Bonnafous teaches a cathode element for use in an electrolytic cell for aluminum production (see e.g. Abstract), comprising a carbonaceous body rodded to a collector bar in a manner where the outer ends of the carbonaceous body are electrically insulated from the collector bar (see e.g. Figs. 2 and 3, unsealed zone 17 filled with electrically insulating material between connection bar 6 and cathode block 5 at the ends of the cathode block; Paragraph 0055, lines 1-8). The electrically insulated “unsealed zone” reduces the peak current density (see e.g. Paragraph 0037, lines 9-12), which can otherwise result in local erosion that limits the life of the pot and poses a major economic problem for the aluminum reduction plant (see e.g. Paragraph 0011, lines 6-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 in view of Mitchell to comprise an electrically insulated zone formed between the collector plate and the carbonaceous body at the ends of the carbonaceous body as taught by Bonnafous to reduce the peak current density and thereby prevent local erosion that limits the pot life and poses a major economic problem for the aluminum reduction plant.
Hop ‘355 in view of Mitchell and Bonnafous does not explicitly teach the electrically insulated parts having different lengths on both ends. 
Hop ‘028 teaches a cathode element for a Hall-Heroult electrolysis cell (see e.g. Abstract) comprising cathode blocks which are insulated from collector bars beneath them in an asymmetrically configuration, leading to an improvement in metal heaving and instability rate (see e.g. Paragraphs 0087-0088 and 0122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 in view of Mitchell and Bonnafous to have asymmetric insulation between the cathode blocks and collectors as taught by Hop ‘028 in order to improve metal heaving and instability rate in the cell.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell, as applied to claim 1 above, and further in view of Long et al. (U.S. Patent No. 3,282,806), hereinafter Long.
Regarding claim 33, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 1 as stated above. Hop ‘355 in view of Mitchell does not teach at least one thermocouple being inserted into a metallic component inside of or below the collector plate. 
Long teaches a cell for electrolytic reduction and refining of a metal (see e.g. Col. 1, lines 20-25, and Col. 1, line 70-Col. 2, line 3) comprising a thermocouple assembly which is inserted into an aluminum oxide tube which isolates the thermocouple (see e.g. Figs. 1 and 3, thermocouple assembly 38 with thermocouple probe 39 disposed within aluminum oxide tube 40; Col. 3, lines 1-7) to rest against the side or bottom of the receptacle holding the cell components (see e.g. Col. 3, lines 9-12). This thermocouple assembly allows for controlling the temperature of the assembly (see e.g. Col. 3, lines 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 in view of Mitchell to comprise a thermocouple element extending through a protective aluminum oxide to rest against the side or bottom of the cell housing the element as taught by Long in order to allow for control of the cell temperature.
Bonnafous in view of Juric, Yamamura and Long does not explicitly teach the thermocouple being below the collector plate, but Long does teach that the thermocouple can rest against either the side or bottom of the receptacle holding the cell elements (see e.g. Long Col. 3, lines 9-12), the latter of which would result in the thermocouple being below the collector. 
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermocouple assembly of Bonnafous in view of Juric, Yamamura and Long to be below the cell receptacle, and thereby below the collector plate, as taught by Long as one of two configurations for locating the thermocouple assembly with a reasonable expectation of success for controlling the temperature in a metal electrolytic reduction cell.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell and Bonnafous, as applied to claim 34 above, and further in view of Tarrant et al. (WO 2012/161594), hereinafter Tarrant.
Regarding claim 36, Hop ‘355 in view of Mitchell and Bonnafous teaches all the elements of the cathode element of claim 34 as stated above. Hop ‘355 in view of Mitchell and Bonnafous further teaches the horizontal current outlet comprising one current conductor part that is integrated to the collector plate in a recess of the collector plate that is complementary with the corresponding part of the conductor (see e.g. Bonnafous Figs. 5-7, insert 16 is fitted into a cavity or blind hole in bar 6; Paragraph 0048, lines 1-2). Hop ‘355 in view of Mitchell and Bonnafous does not teach this part being integrated by a press-fit (knock) fixation.
Tarrant teaches an electrical connection assembly for an electrolytic metal reduction cell (see e.g. Abstract) comprising a copper contact inserted into a slot via a press-fit connection which creates friction and improves metallic connection and electrical conductivity between the insert and the slot (see e.g. Fig. 1b, copper tongue 5 and aluminum slot 4; Page 8, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal current outlet and collector plate of Hop ‘355 in view of Mitchell and Bonnafous to be connected by a press-fit connection as taught by Tarrant to provide improved metallic connection and electrical conductivity between the two components.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell and Bonnafous, as applied to claim 34 above, and further in view of Homley et al. (U.S. Patent No. 6,231,745), hereinafter Homley.
Regarding claim 8, Hop ‘355 in view of Mitchell and Bonnafous teaches all the elements of the cathode element of claim 1 as stated above. Hop ‘355 in view of Mitchell and Bonnafous does explicitly teach the part of the current conductor integrated to the collector plate having a delta-shaped part. Hop ‘355 in view of Mitchell and Bonnafous does however teach the current conductor having different cross-sectional shapes, including polygonal (see e.g. Bonnafous Paragraph 0062, lines 1-5).
Homley teaches a cathode collector for an electrolytic reduction cell (see e.g. Abstract) comprising a copper insert which may have a circular, oval or triangular, i.e. delta, shape (see e.g. Col. 16, lines 33-39).
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductor insert of Hop ‘355 in view of Mitchell and Bonnafous to have a triangular, i.e. delta-shaped, cross-sectional shape as taught by Homley as suitable polygonal cross-sectional configuration for a cathode collector bar insert with a reasonable expectation of success.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell and Bonnafous, as applied to claim 34 above, and further in view of Casdas et al. (U.S. Patent No. 4,654,133), hereinafter Casdas.
Regarding claim 39, Hop ‘355 in view of Mitchell and Bonnafous teaches all the elements of the cathode element of claim 34 as stated above. Hop ‘355 in view of Mitchell and Bonnafous does not teach the cross section of or the insertion length of the horizontal current outlet at one end being different of that of the other end. Hop ‘355 in view of Mitchell and Bonnafous however teach the cross-section of the current outlet affecting the conduction (see e.g. Bonnafous Paragraph 0061)
Casdas teaches an electrolytic cell for production of aluminum (see e.g. Abstract) comprising a cathode element which comprises a carbon block provided on a steel bar which has current outputs extending horizontally outwards from an upstream side and a downstream side of the cell (see e.g. Fig. 5, cathode block 5 with steel bar 12 which has upstream and downstream outputs 14 and 15; Col. 3, lines 22-29, and Col. 5, lines 35-45), wherein the cross-section of the output on the downstream side is reduced and its length increased with respect to the cross-section and length of the output on the upstream side (see e.g. Figs. 5-6, downstream output 15 which has its cross-section reduced and length increased in comparison to upstream output 14; Col. 4, lines 5-12, and Col. 5, lines 41-45). This enables the upstream and downstream circuits to be electrically balanced (see e.g. Col. 3, line 66-Col. 4, line 5) and mitigates disturbances in the liquid aluminum of the cell due to electrical asymmetry caused by catch-up currents from the downstream circuit (see e.g. Col. 1, lines 58-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal outlets, formed by the inserts and external collector bar segments, in the cathode element of Hop ‘355 in view of Mitchell and Bonnafous to comprise a smaller cross-section and increased length on a downstream circuit end of the cell than an upstream end as taught by Casdas in order to provide electrical balance and mitigate disturbances in the liquid aluminum of the cell due to electrical asymmetry caused by catch-up currents from the downstream circuit.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell, as applied to claim 41 above, and further in view of Juric et al. (U.S. Patent No. 6,113,756), hereinafter Juric.
Regarding claim 42, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 41 as stated above. Hop ‘355 in view of Mitchell further teaches there being more than one collector element separated at a distance (see e.g. Hop ‘355 Fig. 9, seven collector elements shown separated). Hop ‘355 in view of Mitchell does not explicitly teach the distance between the collector elements being 50 mm to 150 mm.
Juric teaches a cathode construction for use in an electrolytic reduction cell for production of aluminum (see e.g. Col. 1, lines 4-7), comprising a collector plate provided beneath a carbonaceous block (see e.g. Col. 4, lines 1-2), and several contact plugs which are distributed along the upper side of the collector plate which extend into recesses within the cathode carbon block (see e.g. Fig. 9, contact plugs comprising copper inserts 39 and metal layer 38 which extend into holes in cathode block 30 from the upper side of collector plate segments 34 and 35; Col. 4, lines 53-65, and Col. 12, lines 18-31), the contact plugs being separated by distances such as 132 mm and 148 mm (see e.g. Fig. 10, plug 42 is 50 mm from the inner end 48 of collector plate 34, plug 43 is 182 mm from the inner end and plug 44 is 330 mm from the inner end, resulting in 132 mm between plugs 42 and 43 and 148 mm between plugs 43 and 44; Col. 12, lines 40-44).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collector elements of the cathode element of Hop ‘355 in view of Mitchell to be separated by distances of 132 mm or 148 mm as taught by Juric as suitable spacings for recessed collector elements in a carbon cathode block for aluminum electrolysis cells.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell, as applied to claim 1 above, and further in view of Chen et al. (U.S. 2012/0279054), hereinafter Chen.
Regarding claim 45, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 1 as stated above. Hop ‘355 in view of Mitchell does not explicitly teach an electrolysis cell of Hall-Heroult type comprising several cathode elements as defined in claim 1, wherein a cell is built with several cathode elements and in a configuration of different elements, but does teach the cathode element being used in a Hall-Heroult type aluminum electrolysis cell (see e.g. Hop ‘355 Page 1, lines 5-8).
Chen teaches an aluminum electrolysis cell (see e.g. Abstract) comprising staggered high and low cathode blocks with different heights (see e.g. Paragraph 0004, lines 1-6, and Paragraphs 0005-0006) which provides good stability in the cell, decreased investment costs, improved energy savings and reduced energy consumption (see e.g. Paragraph 0004, lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 in view of Mitchell to be arranged in a cell comprising staggered high and low cathode blocks of different thicknesses as taught by Chen in order to provide good stability in the cell, improve energy savings and reduce investment costs and energy consumption.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 02/10/2022, with respect to the rejection(s) of amended claim 1 under 35 USC 103 over Bonnafous in view of Juric and Yamamura, particularly regarding the presence of the claimed vertical current outlet, have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant's arguments, see pages 18-19, with respect to the rejection(s) of amended claim 1, which incorporates now cancelled claims 12 and 13, under 35 USC 103 over Hop in view of Mitchell have been fully considered but they are not persuasive.
Applicant argues that neither Hop nor Mitchell disclose one or more vertical current outlets. This is not considered persuasive. Mitchell teaches a connection assembly for aluminum electrolysis cell (see e.g. Abstract), comprising a vertical insert which is inserted into a collector bar connected at the lower side of the collector bar (see e.g. Fig. 3, insert assembly 30 and collector bar 16; Col. 5, lines 56-58). This insert provides a high conductivity/low resistivity material that establishes good electrical contact with the collector bar and a strap that connects it to an external cell bus-bar system (see e.g. Col. 2, lines 45-47, and Col. 1, lines 24-30). The vertical insert of Mitchell which connects the connector bar to an external busbar system qualifies as the claimed “vertical current outlet”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795